This is a contempt proceeding commenced in April, 1925, wherein the plaintiff, Steigleder, seeks to have the superior court for King county punish the defendant investment company, for its alleged violation of the terms of an injunction decree rendered by that court in September, 1914, enjoining it from interfering with his claimed water rights in a certain stream flowing over the land of both of them; and also to assess damages against the defendant because of such alleged violation. In November, 1917, the parties entered into a contract which, in a large measure, modified the defendant's obligations to the plaintiff with respect to the use of the water. This contempt proceeding was tried and submitted to the court for final determination upon the merits, the evidence submitted by the respective parties being in the form of numerous affidavits. The court denied the relief prayed for by the plaintiff, and rendered its judgment of dismissal accordingly, upon the theory that the defendant has not violated the injunction or the plaintiff's rights thereunder, as modified by the contract of November, 1917. From this disposition of the proceeding, the plaintiff has appealed to this court.
There is nothing of serious moment involved in this proceeding, other than questions of fact. A reading of the evidence fully convinces us that the court correctly determined the cause upon the merits against the contentions of the plaintiff. We do not feel called upon to review the evidence in detail in this opinion.
The judgment is affirmed.
TOLMAN, C.J., MACKINTOSH, MAIN, and MITCHELL, JJ., concur. *Page 703